Citation Nr: 1645144	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board observes that the Veteran filed a timely notice of disagreement (NOD) with this decision in August 2009 and, thus, the RO's characterization of this issue in a November 2009 rating decision as a request to reopen was in error.  The Board will address this issue as an original claim for service connection, and it is reflected as such on the title page.

In December 2013, the Board remanded this issue for further development.  The Board found that the prior VA medical opinions of record were inadequate because they did not properly address the theory of secondary service connection-they did not consider aggravation-and because they did not consider all three medical diagnoses of a heart disorder contained in the record.  See 38 C.F.R. § 3.310 (2015).  Thus, a supplemental VA medical opinion was obtained in February 2014, however the Board finds this opinion, too, inadequately considered the secondary theory of service connection.  Id.  In order to minimize further adjudicative delay, the Board requested a medical opinion from a cardiologist at the Veterans Health Administration (VHA opinion).  38 U.S.C.A. § 7109 (West 2014); 38 C.F.R.         §§ 20.901, 20.903.  This opinion was received by the Board in October 2016, and the Board finds that it is adequate to decide the issue on appeal.  While the Veteran and his representative have not yet received a related notice letter or a copy of the medical opinion, any such procedural error is moot as the Board is granting the full benefit sought.

FINDINGS OF FACT

1.  The Veteran's sole current diagnosis for a heart disorder is hypertensive heart disease.  The prior diagnoses of CAD and hypertensive vascular disease have not been confirmed or validated.

2.  The Veteran's hypertensive heart disease was caused by his service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder (hypertensive heart disease) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a heart disorder.  For the reasons that follow, the Board finds that service connection for hypertensive heart disease as secondary to hypertension is warranted; service connection for CAD and hypertensive vascular disease, however, is not warranted, as neither diagnosis has been confirmed or otherwise validated by the medical evidence of record.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310.

In this case, the Veteran has requested service connection for a heart disorder but a review of the claims file shows that there has been some confusion as to the proper diagnosis of his condition(s).  The Veteran originally claimed his condition as an enlarged heart.  The "Problem List" in his VA treatment records shows a prior diagnosis of CAD.  An August 2009 VA examination provided a diagnosis of hypertensive vascular disease and CAD.  A September 2009 Discharge Summary from a private hospital shows that the Veteran underwent an echocardiogram that revealed hypertensive heart disease.  A May 2010 VA examination provided a diagnosis of CAD.  

The Board finds, therefore, that there were previously three medical diagnoses of a heart disorder-hypertensive heart disease, hypertensive vascular disease, and CAD.  The Veteran's own diagnosis of an enlarged heart is not considered competent as he possesses neither the medical training nor specialized expertise to make such a complex determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the Veteran's medical history of a heart disorder varied as to the specific diagnosis, the Board obtained an October 2016 VHA opinion from a cardiologist, in part, to clarify this issue.  The cardiologist wrote that the three medical diagnoses were overlapping but unique disorders.  The hypertensive heart disease and hypertensive vascular disease both encompassed the diagnosis of CAD, but not vice versa.  Based on the results of an echocardiogram undergone during a September 2009 stay at a private hospital, the cardiologist confirmed a current diagnosis of hypertensive heart disease.  See September 2009 Discharge Summary.  Based on the medical evidence, the cardiologist determined that the Veteran does not have CAD.  The cardiologist reasoned as such because there was no evidence that the Veteran had undergone a left heart catheterization, which is the gold standard in the medical community for identifying CAD.  The cardiologist also noted that the September 2009 Discharge Summary from the private hospital stated "stress echocardiogram which did not show regional wall motion abnormalities" and that this also suggested against a diagnosis of CAD.  Lastly, the cardiologist concluded that the Veteran also does not have hypertensive vascular disease.  The cardiologist wrote that to confirm such a diagnosis, there should be evidence of hypertensive retinopathy, hypertensive kidney disease, stroke, or CAD, but there was no documentation of any such maladies.  Accordingly, the Board concludes that the Veteran has only one confirmed or validated diagnosis of a heart disorder, hypertensive heart disease.  As neither CAD nor hypertensive vascular disease have been confirmed or validated, service connection is not warranted for those two conditions.  38 C.F.R. §§ 3.102, 3.303, 3.310.

A review of the etiological evidence of record shows only one medical opinion pertaining to hypertensive heart disease, the October 2016 VHA opinion by the cardiologist.  The cardiologist determined that the Veteran's hypertension caused his hypertensive heart disease.  The cardiologist considered other potential causes of hypertensive heart disease, such as aortic stenosis and coarctation of aorta, but noted that they are not present in the Veteran.  Thus, it was concluded that hypertension was the most likely cause of the hypertensive heart disease.

As there is no negative evidence to the contrary, the Board finds that the Veteran's hypertensive heart disease was caused by his service-connected hypertension.  Accordingly, service connection for hypertensive heart disease as secondary to hypertension is warranted.  38 C.F.R. § 3.310.  All reasonable doubt was resolved in the Veteran's favor in reaching this conclusion.  38 U.S.C.A. § 5107(b); 38 C.F.R.   § 3.102.
ORDER

Service connection for hypertensive heart disease as secondary to hypertension is granted.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


